Case 4:18-cv-00106-JM Document 51 Filed 03/28/19 Page 1 of 4




                   Case No. 4:18cv00106 JM
      Style: CTHC Holdings LLC v. First Capital Real Estate

            MOTION HEARING / TRIAL MINUTES
                    & EXHIBIT LIST

                 Bench trial held March 28, 2019
           Case 4:18-cv-00106-JM Document 51 Filed 03/28/19 Page 2 of 4
                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

CTHC Holdings LLC
PLAINTIFF
ATTY: Kelly McNulty
ATTY: Aaron M. Heffington
                                                                    JUDGE: James Moody Jr.
v.                                        4:18cv00106 JM            REPORTER: K. Baker
                                                                    CRD: K. Glenn
First Capital Real Estate Investments LLC, et al.                   DATE: March 28, 2019
DEFENDANTS
ATTY: Joshua Brinen
ATTY: David Jung (relieved)
ATTY: Jaimie Moss (relieved)



                       MINUTES – MOTION HEARING / BENCH TRIAL

 TIME DAY 1, Thursday, March 28, 2019 in Little Rock, AR (Court Reporter: K. Baker)
 9:00 Court in session for hearing on Plaintiff’s Motion for Order to Show Cause. After
      argument from counsel the motion is held in abeyance. (Document No. 39).
 9:28 Court takes up Defendants’ Motion for Leave to Withdraw exparte; counsel agrees;
      motion granted. (Docket No. 46) David Jung and Jaimie Moss relieved as counsel for
      Defendants.

 9:35  Court proceed with bench trial. Parties stipulate to exhibits 1-8; Plaintiff call Rick
       Williams as witness no. 1.
 10:40 Court in recess.

 10:50 Cross examination of witness no. 1.
 11:05 Plaintiff calls Suneet Singal as witness no. 2
 12:13 Court suspends bench trial for further discovery. Parties directed to provide the Court
        with a status report in 21 days.
  12:15 Court adjourned

 discovered




                                                                                           2|Page
             Case 4:18-cv-00106-JM Document 51 Filed 03/28/19 Page 3 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CTHC Holdings, LLC,                              )
                 Plaintiff,                      )
vs.                                              )
                                                 )
                                                 )
First Capital Real Estate Investments,           )
LLC, United Realty Capital Operating                 Case No. 4:18-cv-00106-JM
                                                 )
Partnership, LP, and Suneet Singal               )
                     Defendants.                 )
                                                 )
                                                 )

                  EXHIBIT LIST – PLAINTIFF CTHC HOLDINGS, LLC

Stipulated Exhibits:
Pl. Ex. 1:      Pledge and Security Agreement
Pl. Ex. 2:      Mortgage from CTHC Holdings, LLC to Heartland Bank, recorded on December
                13, 2016 as Instrument # 2016-023649.
Pl. Ex. 3:      CTHC Holdings, LLC Resolution to Grant Collateral dated December 2, 2016.
Pl. Ex. 4:      UCC Filing Acknowledgement and Financing Statement dated November 6,
                2017.
Pl. Ex. 5:      Notice of Default dated August 2, 2017 from Heartland Bank to Borrowers.
Pl. Ex. 6:      Notice of Default dated November 6, 2017 from CTCH to First Capital.
Pl. Ex. 7:      Certificate No. UROP-100152 for 466,565 OP Units in First Capital Real Estate
                Operating Partnership, LP
Pl. Ex. 8:      Amendment to Certificate of Limited Partnership dated September 23, 2015.


Exhibits Subject to Objection from Defendants:
Pl. Ex. 9:      Form 8-K for First Capital Real Estate Trust Incorporated dated May 16, 2017.
Pl. Ex. 10:     Email dated February 19, 2019 from Joshua Brinen to Court and opposing
                counsel.
Pl. Ex. 11:     Form 8-K for United Realty Trust Incorporated dated September 21, 2015.
Pl. Ex. 12:     Interest Contribution Agreement dated September 13, 2016.
          Case 4:18-cv-00106-JM Document 51 Filed 03/28/19 Page 4 of 4



                                           Respectfully submitted,

                                           CTHC HOLDINGS, LLC
                                           by its attorneys:

                                           GILL RAGON OWEN, P.A.
                                           425 West Capitol Ave., Suite 3800
                                           Little Rock, Arkansas 72201
                                           Telephone: (501) 376-3800
                                           Facsimile: (501) 372-3359
                                           mcnulty@gill-law.com
                                           heffington@gill-law.com

                                           By:        Kelly W. McNulty
                                                 Kelly W. McNulty, Bar No. 2005141
                                                 Aaron M. Heffington, Bar No. 2013227

                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on March 27, 2019, the foregoing was served upon
the following counsel of record via email:

Jamie G. Moss
David C. Jung
WRIGHT, LINDSEY & JENNINGS LLP
200 West Capitol Avenue, Suite 2300
Little Rock, AR 72201
jmoss@wlj.com
djung@wlj.com

Joshua D. Brinen
BRINEN & ASSOCIATES, LLC
90 Broad Street, Second Floor
New York, New York 10004
jbrinen@brinenlaw.com
                                                Kelly W. McNulty
                                           Kelly W. McNulty
